Citation Nr: 0737093	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
mechanical low back pain with degenerative changes.

2.  Entitlement to an evaluation in excess of 10 percent for 
seborrheic dermatitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
a fungal infection of both feet (tinea pedis).

4.  Entitlement to an evaluation in excess of 10 percent for 
pelvic inflammatory disease (PID).

5.  Entitlement to a compensable evaluation for sarcoidosis.

6.  Entitlement to a compensable evaluation for residuals of 
a fracture of metacarpal of right little finger.




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1992.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an increased disability rating 
for seborrheic dermatitis requires further development and is 
therefore addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder is 
productive of not more than moderate impairment with 
limitation of motion, no ankylosis, no separately rated 
associated neurological abnormalities, or evidence of 
additional limitation from incoordination, excess 
fatigability, pain, weakness or repetitive use beyond that 
contemplated by the rating schedule.  Bedrest has not been 
prescribed.

2.  The veteran's foot disability is manifested by subjective 
complaints of numbness, tingling, and soreness; objective 
findings include small (.5 cm) blisters occasionally 
appearing on the feet with residual hyperpigmented areas, and 
scaling of less than 1% of the total body surface area.

3.  PID is manifested by subjective complaints of pelvic 
pain; objective findings include pain, nausea, vomiting, and 
diarrhea during the veteran's menstrual period.

4.  Symptoms of sarcoidosis are not currently shown.

5.  The veteran's right little finger disability is 
manifested by subjective complaints of pain on movement.  
Ankylosis has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for mechanical low back pain with degenerative 
changes have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.25, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5235-6243 (2007). 

2.  The criteria for a disability rating in excess of 10 
percent for a fungal infection of both feet (tinea pedis) 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.118, DCs 7806, 7813 (2007). 

3.  The criteria for a disability rating in excess of 10 
percent for PID have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.116, DCs 7614, 7615 (2007). 

4.  The criteria for a compensable disability rating for 
sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.97, DC 6846 (2007). 

5.  The criteria for a compensable disability rating for 
residuals of a fracture of metacarpal of right little finger 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.71a, DCs 5227, 5230 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that several of his service-connected 
disabilities are more disabling than is reflected in their 
current disability ratings.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history and each disability must be considered 
from the point of view of the appellant working or seeking 
work.  38 C.F.R. § 4.2.

Where, as here, initial entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Mechanical Low Back Pain with Degenerative Changes

In order for the veteran to be entitled to a rating higher 
than 20 percent for his low back disability, the evidence 
must show any of the following:

*	with forward flexion of the thoracolumbar spine to 30 
degrees or less (40%);  
*	with favorable ankylosis of the entire thoracolumbar 
spine (40%);
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months; or 
under the General Rating Formula, whichever method 
results in the higher evaluation when all disabilities 
are combined.

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provided that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  See 67 Fed. Reg. 54345 (2002).

The veteran's low back pain is currently rated as 20 percent 
disabling under DCs 5293-5243.  Normally, in the selection of 
code numbers assigned to disabilities, preference is to be 
given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27.  However, in this 
case, the hyphenated diagnostic code reflects a change in the 
diagnostic code applicable to intervertebral disc syndrome.

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

At an October 2003 VA bones examination, the veteran 
complained of chronic low back pain with some neuropathic 
symptoms.  Later in October 2003, it was noted in a VA 
treatment records that no structural cause was found for her 
complaints of low back pain.  In February 2004, her lumbar 
paraspinal muscles bilaterally at L5-S1 were noted to be 
normal despite complaints of back pain.

Chronic low back pain was again noted on examination in 
August 2004.  Upon examination, it was noted that the 
veteran's LS spine had positive tenderness on palpation but 
no "appreciable back muscle spasm."  Range of motion was 
measured to be forward flexion of 90 degrees with pain, 
backward extension of 15 degrees with pain, lateral bending 
to the right to 25 degrees with pain, and to the left to 20 
degrees with pain.  "Intact power in the proximal upper 
extremities bilaterally and both lower extremities" was 
noted.  

Also, pinprick sensation was noted to be "decreased on the 
plantar aspects of both feet as compared to the dorsal 
aspects."  An MRI taken revealed no abnormalities.  The 
examiner noted that "there was pain on range of motion 
testing.  It is conceivable that she could have further 
limitation of motion with pain flare-up or repetitive 
movement however this cannot be determined with any degree of 
medical certainty."

The most recent VA examination regarding the veteran's low 
back was undertaken in August 2005.  At this time, the 
examiner noted that the veteran "complained of low back pain 
with continued pain with standing or bending."  She stated 
"that the pain significantly affects her ability to perform 
activities of daily living, which include housecleaning, 
taking care of children and normal chores.  She also 
described lower extremity radiculopathy in the L5 
distribution.  She had 10/10 pain on a daily basis, weakness 
in her back and right lower extremity, difficulty with 
fatigability, and lack of endurance.  

The veteran reported that her pain was constant in nature and 
described as sharp.  She had flare-ups that occur daily with 
activity and states that it was only improved with pain 
medication and bedrest.  She stated her pain is more specific 
in her back with flare-ups than in the right lower extremity 
but denied any bowel or bladder dysfunction.  

As far as her ability to ambulate, she does not require the 
assistance of any assistic devices, however, she states that 
she can ambulate approximately 2 blocks.  She has had no 
incapacitating episodes over the past 12 months."  On 
physical examination, the examiner noted that the veteran had 
normal posture, a slow gait, and mild paraspinal muscle 
tenderness.  

The range of motion of the veteran's low back was measured 
with pain beginning at 70 degrees of lumbar flexion with no 
further flexion capable.  The range of motion of the 
veteran's low back showed extension with pain beginning at 5 
degrees, extension capable to 10 degrees.  No pain on lateral 
flexion (measured to 30 degrees) was noted with no pain on 
lateral rotation (measured to 30 degrees) either.  Mild 
muscle spasms were noted with mild pain with movement and 
fatigability with movement.  No change in range of motion was 
noted upon repetition.  

The veteran was noted to have a "normal sensory exam, motor 
examination is 5/5 in her bilateral lower extremities and all 
muscle groups.  Her reflexes are 2+ throughout with a 
negative Lasegue sign in her bilateral lower extremities."  
Further, the examiner stated that "she does complain of 
right lower extremity radiculopathy specifically in the L5 
distribution.  She does have decreased range of motion, 
however, her neurological exam appeared to be normal.  

Her imaging studies also appear normal, therefore it is 
conceivable that pain could further limit function as 
described, particularly after being on her feet all day, 
however, it is not feasible to express any of this in terms 
of limitations of motion as these matters cannot be 
determined with any degree of medical certainty."

Range of motion was measured to be forward flexion of 90 
degrees with pain, backward extension of 15 degrees with 
pain, lateral bending to the right to 25 degrees with pain, 
and to the left to 20 degrees with pain and, later as, 70 
degrees of lumbar flexion with no further flexion capable, 
extension with pain beginning at 5 degrees, extension capable 
to 10 degrees, and no pain on lateral flexion (measured to 30 
degrees) and no pain on lateral rotation (measured to 30 
degrees).  With no evidence of any ankylosis of the spine, 
and flexion not limited to a degree less than 30 of the 
thoracolumbar spine or less than 15 of the cervical spine, a 
higher rating based on the general rating criteria for the 
back is not warranted.  

Although the veteran could also be evaluated on the basis of 
neurological impairment, examination showed a normal 
neurological examination with regards to the right lower 
extremity where radiculopathy was noted as a complaint.  
Specifically, the veteran was noted to have no bowel 
problems, have intact power of the extremities and display a 
negative Lasegue sign despite some decreased pinprick 
sensation in the feet.  Without neurological impairment noted 
on examination, the criteria for a further disability rating 
for neurological impairment is not met.  See 38 C.F.R. § 
4.124a.

Both the examiner at the August 2004 examination and the 
August 2005 examination stated that it would be possible for 
pain to further limit the veteran's range of motion but this 
was not shown at examination when no change in range of 
motion was ever noted on repetition despite some fatigue and 
muscle spasms noted. However, at other examination, no muscle 
spasms were noted and the lumbar paraspinal muscles 
bilaterally at L5-S1 were noted to be normal.  

Without evidence of the increased limitation of motion on 
repetition or due to pain when the examiner measures range of 
motion after repetitive motion, a further increase in the 
veteran's disability rating is not warranted under the 
provisions of DeLuca v. Brown, 8 Vet. App. 202, 206- 08 
(1995).

The veteran reported no incapacitating episodes during the 
last 12-month period.  Though the veteran did make accounts 
that her pain was relieved through bed rest and that the pain 
reportedly seriously affecting her daily living on a regular 
basis, without evidence of her claiming any incapacitating 
episodes, rating for intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003, is not applicable.

As a result of the foregoing analysis indicating that the 
veteran's symptoms of low back disability do not more nearly 
approximate the rating criteria for an increased disability 
rating, there is no basis for a rating in excess of 20 
percent for the veteran's low back disability.

Fungal Infection of Both Feet (Tinea Pedis)

The veteran is currently rated as 10 percent disabled under 
DC 7813-7806 for tinea pedis.  DC 7813 for dermatophytosis to 
include tinea pedis allows for such disability to be rated as 
either disfigurement of the head, face, or neck (not 
applicable here as tinea pedis refers to the feet) or under 
DC 7806 regarding dermatitis.  38 C.F.R. § 4.118.

Under DC 7806, a 10 percent disability rating is warranted 
where "at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas [is] affected, or; [where] intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs [was] required for a total duration 
of less than six weeks during the past 12-month period."  

A 30 percent disability rating is warranted where "20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; [where] systemic therapy such as 
corticosteroids or other immunosuppressive drugs [was] 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period."  38 C.F.R. 
§ 4.118.

At an October 2003 VA examination, the examiner also took 
note of various symptoms relating to the veteran's feet.  The 
examiner noted numbness, tingling, soreness and blisters on 
both feet.  The toenails were noted to be somewhat discolored 
and dark and both feet had multiple variable sized 
hyperpigmented areas on both feet and one .5 cm blister on 
the left foot.  Later in October, no blisters were noted on 
examination of the veteran's feet.

A June 2004 VA podiatry examination indicated that the 
veteran's feet were pruritic and scaly on the plantar 
surfaces.  The skin was noted to be dry and hyperkeratotic 
with minimal erythema. Tinea pedis was listed as one of the 
diagnoses made and lamisil cream was prescribed.

At an August 2004 general medical VA examination, the veteran 
complained of "bumps in her feet, which leave dark spots.  
She reports itching in the bottom and sides of both feet.  
She reports the cream helps the itching but does not help the 
pain in her feet."  No foot blisters were noted on physical 
examination but mild scaling on both feet was identified.  
The area affected was determined to be 1% of the total body 
surface.

The veteran's tinea pedis is characterized by symptoms of 
small (.5 cm) blisters occasionally appearing on her feet 
treated with topical creams and leaving hyperpigmented areas 
in their wake in addition to scaling noted to be less than 1% 
of the total body surface area.  

These symptoms do not more nearly approximate the rating 
criteria for a disability rating in excess of 10 percent as 
there is no evidence of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas being affected, or the 
use of systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

Pelvic Inflammatory Disease

The veteran is currently rated as 10 percent disabled under 
DC 7699-7614 for a PID.  DC 7614, pertains to disease, injury 
or adhesions to the fallopian tube including PID, and DC 7615 
to disease, injury or adhesions to the ovary.  These 
conditions are to be evaluated utilizing a General Rating 
Formula for Disease, Injury, or Adhesions of the Female 
Reproductive Organs.  

Under this formula, a noncompensable rating is assigned for 
symptoms that do not require continuous treatment.  A 10 
percent rating is assigned when there are symptoms requiring 
continuous treatment.  And a 30 percent rating corresponds to 
symptoms that are not controlled by continuous treatment.

The veteran underwent a VA gynecological examination in 
November 2003.  At this time the examiner noted that the 
veteran had pelvic pain and stated that "the patient may 
have pelvic pain secondary to pelvic adhesive disease."  VA 
treatment records indicate a gynecological visit in June 
2004.

At an August 2004 VA general medical examination, the veteran 
reported pelvic pain described as cramps for which she has 
been given a variety of medications and undergone an 
ultrasound displaying fibroids and ovarian cysts.  The 
veteran was again diagnosed with PID along with other 
gynecological problems.

The most recent VA gynecological examination was conducted in 
September 2005.  At this time, the veteran was noted to have 
pelvic pain, diarrhea, and nausea with vomiting only at the 
timer of her period.  The reported symptoms were not constant 
but only during her period despite a "background pain that 
radiates from her back around to both sides of the lower 
abdomen and pelvis, which is probably not related to her 
uterus."  

Upon physical examination, the examiner noted that her 
abdominal wall had tenderness in the lower midline without 
further abnormalities noted.  The examiner noted no lesions 
on the vagina or the cervix with no cervical motion 
tenderness, and no uterine or adnexal tenderness despite 
diffuse tenderness on palpation of the abdominal wall.  The 
examiner diagnosed the veteran as having a history of 
endometriosis but noted that the veteran did not a "clinical 
history consistent with endometriosis, which would involve 
dysmenorrheal type pain after the menstrual cycle has ceased.  

The veteran admits to having dysmenorrheal with her menstrual 
cycle that resolves when the cycle is over.  She does admit 
to having back pain that wraps around to the lower abdomen 
that is different that the dysmenorrheal accompanied by 
nausea, vomiting, and diarrhea that she experiences with her 
menstrual cycle."  The veteran was also diagnosed with 
having severe dysmenorrheal and was recommended for further 
treatment.

The veteran's PID is characterized by pain, nausea, vomiting, 
and diarrhea during her menstrual period.  The veteran is 
receiving occasional treatment for some of these symptoms but 
there is no evidence that the symptoms are constant as they 
are only claimed to be experienced on a monthly basis and 
there is no evidence that they are not responding to 
treatment.  As a result, the veteran's symptoms of PID do not 
more nearly approximate a disability rating in excess of 10 
percent.

Sarcoidosis

The veteran is currently rated as noncompensably disabled 
under DC 6846 for sarcoidosis.  Under DC 6846, a 
noncompensable disability rating requires sarcoidosis with 
chronic hilar adenopathy or stable lung infiltrates without 
symptoms or physiologic impairment.  A disability rating of 
30 percent requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  38 C.F.R. § 4.97, DC 6846.

An October 2003 VA treatment note indicates that the veteran 
has a diagnosis of having sarcoidosis but is currently not 
receiving treatment for the disability and lungs appeared 
clear on examination despite the fact that symptoms were 
claimed to have worsened.

A March 2004 VA treatment note indicated that the veteran had 
"suspected sarcoidosis."  But on examination there was no 
evidence of pulmonary sarcoidosis as the veteran's pulmonary 
function tests were determined to be normal and no wheezing, 
rales, rhonchi, or egophony was found on respiratory 
examination.

The veteran's sarcoidosis is characterized by an absence of 
symptoms.  Specifically, there is no medical evidence of 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  As a result, his symptoms do not more 
nearly approximate a compensable disability rating.



Residuals of Fracture of Metacarpal of Right Little Finger

The veteran is currently rated as noncompensably disabled 
under DC 5227 for residuals of a fracture of the metacarpal 
of the right little finger.  The criteria provide for a 
noncompensable evaluation for ankylosis of the little finger, 
whether it is favorable or unfavorable.

A noncompensable rating is the only schedular rating 
available for this disorder.  The rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

The new rating criteria also provide evaluations for 
limitation of motion of fingers. For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, DC 5230.

It is also noted that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

At a general medical VA examination conducted in August 2004, 
the veteran was noted to have no tenderness, swelling or 
erythema in the right fifth finger.  Normal range of motion 
was noted in the right fifth finger when compared to the left 
fifth finger but the veteran reported pain on movement of the 
finger.

As the veteran is shown to be able to move the finger on 
examination, no ankylosis is found of the right little 
finger.  In addition, despite complaints of some pain on 
movement, the range of motion was noted to be normal on 
examination.  That determination along with the lack of 
further complaints of pain in the finger and/or hand in the 
VA treatment records, result in the evidence not indicating 
that the veteran's symptoms regarding her right little finger 
are more nearly approximated by the rating criteria for a 
compensable disability rating.

II.  Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in October 2003 together with a later letter 
sent in June 2004 that together fully addressed all four 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in June 
2005 and a supplemental statement of the case issued in 
February 2007 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claims for an increased ratings as 
this is the premise of the claims.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim; however, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  Nonetheless, 
any questions as to the appropriate effective date to be 
assigned are moot as the claims have been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claims.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and afforded the veteran VA examinations regarding 
his claims.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 20 percent for 
mechanical low back pain with degenerative changes is denied.

Entitlement to a rating in excess of 10 percent for a fungal 
infection of both feet (tinea pedis) is denied.

Entitlement to a rating in excess of 10 percent PID is 
denied.

Entitlement to a compensable rating for sarcoidosis is 
denied.

Entitlement to a compensable rating for residuals of a 
fracture of metacarpal of right little finger is denied.


REMAND

The veteran is currently rated as 10 percent disabled as a 
result of seborrheic dermatitis under DC 7899-7806.  She has 
undergone two VA examinations (October 2003 and August 2004); 
however, it is not clear whether the veteran has required the 
use of a corticosteroid cream for over 6 weeks in the last 
12-month period which is germane to the issue of a higher 
rating.  As a result, a VA examination is necessary to 
determine the current severity of the veteran's skin 
condition.  Moreover, while the claim is on appeal, current 
VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Seek the veteran's VA treatment 
records from the VA medical center in 
Memphis, Tennessee, for the period from 
June 2004 to the present.  If there are no 
records available, make a written note of 
such fact and the reason for their 
unavailability.

2.  Thereafter, schedule the veteran for a 
VA examination to determine the severity 
of her seborrheic dermatitis.  The 
examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  The examiner should 
conduct all necessary tests and determine 
the percent of the veteran's body 
affected, the percent of her exposed body 
affected, and the treatment (amount and 
type) required.

3.  If the examination report is in any 
way inadequate, it should be return it for 
revision.

4.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


